        Case 4:19-cv-04971 Document 1 Filed on 12/21/19 in TXSD Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 LOIS ROSEN,                                   §
                                               §
           Plaintiff,                          §
                                               §
 v.                                            §   CIVIL ACTION NO. 19-4971
                                               §
 NORDSTROM, INC.                               §
                                               §
           Defendant.                          §
                                               §

                              DEFENDANT’S NOTICE OF REMOVAL

         Defendant Nordstrom, Inc. files this Notice of Removal pursuant to 28 U.S.C.

§§ 1332, 1441, and 1446 and hereby removes this case from the District Court of

Harris County, Texas to the United States District Court for the Southern District

of Texas and would respectfully show the Court as follows:

                                              I.
                                           PARTIES

         1.        Plaintiff Lois Rosen (“Rosen” or “Plaintiff”), is an individual domiciled

in the state of Texas. For purposes of diversity of citizenship, Plaintiff Rosen is a

citizen of Texas.

         2.        Defendant Nordstrom, Inc. (“Nordstrom” or “Defendant”) is a for-profit

corporation incorporated under the laws of the State of Washington with its

principal place of business in Seattle, Washington. For purposes of diversity of

citizenship, Nordstrom is a citizen of Washington and is not a citizen of Texas.




DEFENDANT’S NOTICE OF REMOVAL                                                        PAGE 1
4813-8803-1919.1/B8503/397444/121819
        Case 4:19-cv-04971 Document 1 Filed on 12/21/19 in TXSD Page 2 of 6




                                               II.
                                       STATE COURT ACTION

         3.        On November 26, 2019, Plaintiff filed suit against Defendant in the

127th District Court of Harris County, Texas, Cause No. 2019-84876, styled Lois

Rosen v. Nordstrom, Inc. (the “State Court Action”). Plaintiff alleges that she

slipped and fell at a Nordstrom location and asserts negligence and/or premises

liability against Defendant. Ex. B-1, Pl.’s Orig. Pet. at 3-4. Defendant filed its

answer in the State Court Action on December 20, 2019. Ex. B-4.

                                               III.
                                       BASIS FOR REMOVAL

         4.        The State Court Action is removable pursuant to 28 U.S.C § 1441(a),

(b) and 28 U.S.C. § 1332(a)(1) because there is complete diversity of citizenship

between the parties and the amount in controversy exceeds $75,000. 28 U.S.C. §

1332(a).

         A.        Diversity Citizenship

         5.        This lawsuit is a civil dispute between a plaintiff who is a citizen of

this state and a defendant who is a citizen of a different state. Plaintiff is an

individual and a citizen of Texas. Defendant is a citizen of Washington, its place of

incorporation and principal place of business. See Ex. B-1, Pl.’s Orig. Pet. at 1; see

also Ex. D, Declaration of Lisa M. Vanderdasson (“Vanderdasson Dec.”) ¶ 3.

         6.        Plaintiff’s Petition admits that Defendant is a foreign corporation. See

Ex. B-1, Pl.’s Orig. Pet. at 1. For purposes of diversity citizenship, a corporation can

only have one principal place of business. Hertz Corp. v. Friend, 559 U.S. 77, 93

(2010). This is the place where a corporation’s officers direct, control, and coordinate
DEFENDANT’S NOTICE OF REMOVAL                                                       PAGE 2
4813-8803-1919.1/B8503/397444/121819
397444\4813-8803-1919.v1
        Case 4:19-cv-04971 Document 1 Filed on 12/21/19 in TXSD Page 3 of 6




the     corporation’s          activities,”   which   should   normally   be   the   corporation’s

headquarters. Id.

         7.        Here, Defendant’s headquarters and principal place of business is

located in Seattle, Washington; not in Texas. Ex. D, Vanderdasson Dec. ¶ 3. Thus,

there is, and was at all times relevant to this Notice (including the time of initiation

of the suit in state court, service of the Petition, and the filing of this Notice),

complete diversity of citizenship between Plaintiff and Defendant. See 28 U.S.C. §

1332(c)(1).

         B.        Amount in Controversy

         8.        The amount in controversy, exclusive of costs and interest, exceeds

$75,000. See 28 U.S.C. 1332(a). Plaintiff’s Petition states that she seeks “relief over

$1,000,000 but less than $2,000,000.” Ex. B-1, Pl.s Orig. Pet., 2. Thus, it is apparent

from the face of Plaintiff’s Petition that the amount in controversy exceeds $75,000.

See Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

         9.        Because Plaintiff and Defendant are citizens of different states and the

amount in controversy exceeds $75,000, this Court has jurisdiction and removal is

proper. With this Notice, Defendant removes the State Court Action to this Court on

the basis of diversity jurisdiction.

                                      IV.
                    COMPLIANCE WITH REMOVAL REQUIREMENTS

         10.       This Notice is timely filed under 28 U.S.C. § 1446(a), (b) within thirty

days of December 2, 2019, the date Defendant was first served with process and a

copy of the State Court Action. See Ex. D, Vanderdasson Dec. ¶ 4, Ex. E-1. This

DEFENDANT’S NOTICE OF REMOVAL                                                              PAGE 3
4813-8803-1919.1/B8503/397444/121819
397444\4813-8803-1919.v1
        Case 4:19-cv-04971 Document 1 Filed on 12/21/19 in TXSD Page 4 of 6




Notice is also filed within one year of the filing of the Petition, which was filed on

November 26, 2019.

         11.       Removal to this Court is proper because the State Court Action was

pending in a Judicial District Court of Harris County, Texas. Under 28 U.S.C. §

1441(a), venue of the removed action is proper in this Court for purposes of removal

only because it is the district and division embracing the place where the State

Court Action is pending.

         12.       Pursuant to Local Rule 81 and 28 U.S.C. § 1446(a), the following items

are filed simultaneously herewith and incorporated herein by reference:

                  Exhibit A: Copy of the State Court Action Docket Sheet;

                  Exhibit B: Index of Documents Filed in the State Court Action;

                  Exhibits B-1 through B-4: copies of the documents filed in the State
                   Court Action, including all process, pleadings, and orders; and

                  Exhibit C: A list of all counsel of record, including addresses, telephone
                   numbers and parties represented.

         13.       Pursuant to 28 U.S.C. § 1446(d), Defendant will file a true and correct

copy of this Notice and all exhibits with the Clerk of the 127th District Court of

Harris County, Texas, thus giving notice that such court may proceed no further

with respect to this action. Defendant will also promptly provide Plaintiff with

written notice of the filing of this Notice as required by 28 U.S.C. § 1446(d).

         14.       In filing this Notice, Defendant does not waive, and expressly reserves,

the right to assert any and all challenges and objections to service, personal

jurisdiction, and any defenses, exceptions, rights, or motions in connection with

Plaintiff’s claims.
DEFENDANT’S NOTICE OF REMOVAL                                                         PAGE 4
4813-8803-1919.1/B8503/397444/121819
397444\4813-8803-1919.v1
        Case 4:19-cv-04971 Document 1 Filed on 12/21/19 in TXSD Page 5 of 6




                                           V.
                                       CONCLUSION

         Removal is proper because this Court has diversity jurisdiction under 28

U.S.C. § 1332. Thus, Defendant Nordstrom, Inc. respectfully requests that the

Court maintain this action in the United States District Court for the Southern

District of Texas, Houston Division, and grant Defendant such other and further

relief, both at law and in equity, to which it may be justly entitled.


                                          Respectfully submitted,

                                          /s/ Tate L. Hemingson
                                          CLARK HILL STRASBURGER

                                          ELIZABETH B. KAMIN
                                          Texas Bar No. 02620900
                                          bkamin@clarkhill.com
                                          909 Fannin Street, Suite 2300
                                          Houston, Texas 77010
                                          Telephone: 713-951-5600
                                          Facsimile: 713-951-5660

                                          TATE L. HEMINGSON
                                          Texas Bar No. 24064370
                                          themingson@clarkhill.com
                                          ELIZABETH F. GRIFFIN
                                          Texas Bar No. 24092450
                                          lgriffin@clarkhill.com
                                          901 Main Street, Suite 6000
                                          Dallas, Texas 75202
                                          Telephone: 214-651-4300
                                          Facsimile: 214-651-4330

                                          ATTORNEYS FOR DEFENDANT
                                          NORDSTROM, INC.




DEFENDANT’S NOTICE OF REMOVAL                                              PAGE 5
4813-8803-1919.1/B8503/397444/121819
397444\4813-8803-1919.v1
        Case 4:19-cv-04971 Document 1 Filed on 12/21/19 in TXSD Page 6 of 6




                                       CERTIFICATE OF SERVICE

       On December 21, 2019, I electronically submitted the foregoing document
with the clerk of court for the U.S. District Court, Southern District of Texas, using
the electronic case filing system of the court. I hereby certify that I have served all
counsel and/or pro se parties of record electronically or by another manner
authorized by Federal Rule of Civil Procedure 5(b)(2).


                                               /s/ Tate L. Hemingson
                                               TATE L. HEMINGSON




DEFENDANT’S NOTICE OF REMOVAL                                                   PAGE 6
4813-8803-1919.1/B8503/397444/121819
397444\4813-8803-1919.v1
